DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 8 paragraph 1, filed 10/03/2022, with respect to claim 24 have been fully considered and are persuasive. The rejection under 35 U.S.C. §112(d) of 04/01/2022 has been withdrawn.
Applicant’s arguments, see page 8 paragraph 5, filed 10/03/2022, with respect to claim 9 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 of 04/01/2022 has been withdrawn. However, a new rejection is issued in view of Heide (US20070233298 – previously of record).
Applicant’s remaining arguments filed 10/03/2022 are not persuasive. Applicant argues that the prior art does not teach or suggest wherein at least one of the orthogonal surfaces is printed without an internal support structure and eliminates the need for any internal support structure within the component, the component being a waveguide in claims 15 and 20 (pg 12 last two paragraphs). As noted below, Heide explicitly discloses wherein a stated goal of the method is “minimizing the required volume of support material” (quoting para 0037, see also paras 0038, 0042, 0047, 0056, 0061). It is the Examiner’s position that a person having ordinary skill in the art would interpret the disclosure of “minimizing the required volume of support material” as including minimizing internal supports. 
Applicant is encouraged to schedule an interview if Applicant believes any of the above, or below, is incorrect or unclear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-23 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 9, 15, and 20 recite the broad recitation “that enables at least one of the internal orthogonal waveguide surfaces to be printed without an internal support structure,” and the claim also recites “and eliminates the need for any internal support structure within the component” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-23 and 25 are rejected under 35 U.S.C. 101 as directed toward ineligible subject matter.
Claims 9-23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing a printer, establishing an aligned build orientation, establishing a secondary build orientation, establishing an optimized build orientation, and printing the component, e.g. establishing a build orientation. The limitations of steps of claims 9, 15, and 20, and as further modified by the dependent claims, recite a method for determining the optimized build orientation of a component, specifically an antenna component or waveguide in claims 15 and 20, under its broadest reasonable interpretation, covers performance of the limitation in the mind and inputting the orientation into a physical additive manufacturing system or simply producing the three-dimensional shaped object by hand.
This judicial exception is not integrated into a practical application. In particular, the claim only recites printing the component using a generic additive manufacturing printer having generic additive manufacturing printer parts according to the optimized orientation. However, the process for shaping the three-dimensional shaped object is recited at a high-level of generality, i.e. “printing the component,” such that it amounts to no more than mere instructions to apply the exception using a generic additive manufacturing system. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of printing the component amounts to no more than mere instructions to apply the exception using a generic system. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heide (US20070233298 – previously of record).

In reference to claim 9:
Heide discloses a method of additive manufacturing a component, the component having orthogonal surfaces (selective laser sintering and electron beam melting are known metal additive manufacturing methods) (para 0132; Fig. 6B), the method comprising:
providing an additive manufacturing printer, the printer having x-, y- and z-axes and a build chamber with an x-y plane oriented build plate from which the component is constructed with planar slices added in a positive z-axis (zenith) direction (selective laser sintering utilizing a printer having the claimed features to construct an object with planar slices)(paras 0038, 0132);
establishing an aligned build orientation for the component wherein the orthogonal surfaces of the component are aligned parallel to at least one of the x-, y- and z-axes (Fig. 8A);
establishing a secondary build orientation for the component wherein the component is rotated from the aligned build orientation by about 45° relative to a secondary axis lying in the x-y plane (paras 0053-0054; Fig. 8C);
establishing an optimized build orientation for the component, wherein the component is optimally rotated from the secondary build orientation along an optimal axis, the optimal axis also lying in the x-y plane and further perpendicular to the secondary axis (paras 0053-0054); and
printing the component (para 0039).
Heide does not explicitly disclose wherein the optimized build orientation enables at least one of the orthogonal surfaces to be printed without an internal support structure and eliminates the need for any internal support structure within the component. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). As applied to the instant application, Heide explicitly discloses “minimizing the required volume of support material” (quoting para 0037, see also paras 0038, 0042, 0047, 0056, 0061). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum range of internal support structure, e.g. zero, because the general conditions of minimizing support material is known in the art.

In reference to claim 10:
In addition to the discussion of claim 9, above, Heide does not disclose wherein the step of establishing of an optimized build orientation for the component comprises optimally rotating the component in a range from 1° to 35° around the optimal axis, prior to the step of printing of the component. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 11:
In addition to the discussion of claim 9, above, Heide does not disclose wherein the step of establishing of an optimized build orientation for the component comprises optimally rotating the component about 35° around the optimal axis, prior to the printing of the component. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 12:
In addition to the discussion of claim 9, above, Heide further discloses wherein the providing of an additive manufacturing printer comprises providing a metal additive manufacturing printer (selective laser sintering and electron beam melting are known metal additive manufacturing methods)(para 0132).

In reference to claim 14:
In addition to the discussion of claim 1, above, Heide further discloses wherein the orientation after rotation minimizes the volume of support material (para 0042). Modified Heide does not disclose wherein an overhang angle defined between a perpendicular line extending from any surface and the negative z-axis (nadir) direction falls in a range of 35° to 55° in order to avoid the need for added support structure. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

Alternatively, Claims 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heide (US20070233298 – previously of record) in view of Shinar (US20150197062 – previously of record) and Electronics Hub (Radiation of Electromagnetic Waves – previously of record).

In reference to claim 9:
Heide discloses a method of additive manufacturing a component, the component having orthogonal surfaces (selective laser sintering and electron beam melting are known metal additive manufacturing methods)(para 0132; Fig. 6B), the method comprising:
providing an additive manufacturing printer, the printer having x-, y- and z-axes and a build chamber with an x-y plane oriented build plate from which the component is constructed with planar slices added in a positive z-axis (zenith) direction (selective laser sintering utilizing a printer having the claimed features to construct an object with planar slices)(paras 0038, 0132);
establishing an aligned build orientation for the component wherein the orthogonal surfaces of the component are aligned parallel to at least one of the x-, y- and z-axes (Fig. 8A);
establishing a secondary build orientation for the component wherein the component is rotated from the aligned build orientation by about 45° relative to a secondary axis lying in the x-y plane (paras 0053-0054; Fig. 8C);
establishing an optimized build orientation for the component, wherein the component is optimally rotated from the secondary build orientation along an optimal axis, the optimal axis also lying in the x-y plane and further perpendicular to the secondary axis (paras 0053-0054); and
printing the component (para 0039).
Heide does not disclose that the component having internal orthogonal waveguide surfaces. However, the use of selective laser sintering to form an antenna waveguide is known in the art. For example, Shinar discloses using selective laser sintering to form an antenna waveguide (paras 0103, 0256). Additionally, internal orthogonal waveguide surfaces are known in the art. For example, Electronics Hub teaches metal rectangular waveguides are used for antennas (pg 4 ln 6 from the end continuing through pg 6 first figure). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Heide to produce an antenna waveguide because selective laser sintering is recognized in the art as suitable for producing an antenna waveguide (MPEP 2144.07). Furthermore, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. starting with the internal orthogonal surfaces aligned parallel to at least one of the x-, y-, z-axes or not parallel, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 10:
In addition to the discussion of claim 9, above, Heide does not disclose wherein the step of establishing of an optimized build orientation for the component comprises optimally rotating the component in a range from 1° to 35° around the optimal axis, prior to the step of printing of the component. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 11:
In addition to the discussion of claim 9, above, Heide does not disclose wherein the step of establishing of an optimized build orientation for the component comprises optimally rotating the component about 35° around the optimal axis, prior to the printing of the component. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 12:
In addition to the discussion of claim 9, above, Heide further discloses wherein the providing of an additive manufacturing printer comprises providing a metal additive manufacturing printer (selective laser sintering and electron beam melting are known metal additive manufacturing methods)(para 0132).

In reference to claim 14:
In addition to the discussion of claim 1, above, Heide further discloses wherein the orientation after rotation minimizes the volume of support material (para 0042). Modified Heide does not disclose wherein an overhang angle defined between a perpendicular line extending from any surface and the negative z-axis (nadir) direction falls in a range of 35° to 55° in order to avoid the need for added support structure. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heide as applied to claim 12, above, and further in view of Shinar.

In reference to claim 13:
In addition to the discussion of claim 1, above, Heide does not disclose wherein the component comprises an antenna waveguide. However, the use of selective laser sintering to form an antenna waveguide is known in the art. For example, Shinar discloses using selective laser sintering to form an antenna waveguide (paras 0103, 0256). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Heide to produce an antenna waveguide because selective laser sintering is recognized in the art as suitable for producing an antenna waveguide (MPEP 2144.07).

Claims 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heide in view of Shinar and Electronics Hub.

In reference to claim 15:
Heide discloses a method of metal additive manufacturing component (selective laser sintering and electron beam melting are known metal additive manufacturing methods)(para 0132), the method comprising:
providing an additive manufacturing printer, the printer having x-, y- and z-axes and a build chamber with an x-y plane oriented build plate from which the component is constructed with planar slices added in a positive z-axis (zenith) direction (selective laser sintering utilizing a printer having the claimed features to construct an object with planar slices)(paras 0038, 0132);
establishing an aligned build orientation for the component wherein the orthogonal surfaces of the component are aligned parallel to at least one of the x-, y- and z-axes (Fig. 8A);
establishing a secondary build orientation for the component wherein the component is rotated from the aligned build orientation by about 45° relative to the x-axis (paras 0053-0054; Fig. 8C);
establishing an optimized build orientation for the component, wherein the component is optimally rotated from the secondary build orientation along the y-axis (paras 0053-0054); and
printing the component (para 0039).
Heide does not disclose that the component is an antenna component. However, the use of selective laser sintering to form an antenna waveguide is known in the art. For example, Shinar discloses using selective laser sintering to form an antenna waveguide (paras 0103, 0256). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Heide to produce an antenna waveguide because selective laser sintering is recognized in the art as suitable for producing an antenna waveguide (MPEP 2144.07).
Modified Heide does not disclose that the component having internal orthogonal waveguide surfaces. However, internal orthogonal waveguide surfaces are known in the art. For example, Electronics Hub teaches metal rectangular waveguides are used for antennas (pg 4 ln 6 from the end continuing through pg 6 first figure). Furthermore, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. starting with the internal orthogonal surfaces aligned parallel to at least one of the x-, y-, z-axes or not parallel, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 16:
In addition to the discussion of claim 9, above, Heide does not disclose wherein the optimally rotating from the secondary build orientation along the y-axis comprises rotating the component in a range from 1° to 35° around the y-axis, prior to the step of printing of the component. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 17:
In addition to the discussion of claim 9, above, Heide does not disclose wherein the optimally rotating from the secondary build orientation along the y-axis comprises rotating the component about 35° around the y-axis, prior to the step of printing of the component. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 18:
In addition to the discussion of claim 9, above, Heide further discloses wherein the step of providing an additive manufacturing printer comprises providing a metal additive manufacturing printer (selective laser sintering and electron beam melting are known metal additive manufacturing methods)(para 0132).

In reference to claim 19:
In addition to the discussion of claim 1, above, Heide further discloses wherein the orientation after rotation minimizes the volume of support material (para 0042). Modified Heide does not disclose wherein an overhang angle defined between a perpendicular line extending from any internal waveguide surface and the negative z-axis (nadir) direction falls in a range of 35° to 55°. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 20:
Heide discloses a method of metal additive manufacturing for a component (selective laser sintering and electron beam melting are known metal additive manufacturing methods)(para 0132) the method comprising: 
establishing an aligned build orientation for the component (Fig. 8A); 
establishing a secondary build orientation for the waveguide wherein the waveguide is rotated from the aligned build orientation by 450 relative to a secondary axis lying in the x-y plane (pars 0053-0054; Fig. 8C); 
establishing an optimized build orientation for the waveguide, wherein the waveguide is optimally rotated from the secondary build orientation along an optimal axis, the optimal axis also lying in the x-y plane and further perpendicular to the secondary axis (pars 0053-0054); and 
printing the waveguide without any support structure along the internal orthogonal surfaces (Heide further discloses wherein the orientation after rotation minimizes the volume of support material; para 0042).
Heide does not disclose wherein the component is a complex waveguide, the waveguide having internal orthogonal surfaces. However, the use of selective laser sintering to form an antenna waveguide is known in the art. For example, Shinar discloses using selective laser sintering to form an antenna waveguide (paras 0103, 0256). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Heide to produce an antenna waveguide because selective laser sintering is recognized in the art as suitable for producing an antenna waveguide (MPEP 2144.07).
Modified Heide does not disclose that the component having internal orthogonal waveguide surfaces or wherein the internal orthogonal surfaces of the waveguide are aligned parallel to at least one of the x- , y- and z-axes. However, internal orthogonal waveguide surfaces are known in the art. For example, Electronics Hub teaches metal rectangular waveguides are used for antennas (pg 4 ln 6 from the end continuing through pg 6 first figure). Furthermore, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. starting with the internal orthogonal surfaces aligned parallel to at least one of the x-, y-, z-axes or not parallel, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 21:
In addition to the discussion of claim 20, above, Heide further discloses further comprising providing an additive manufacturing printer prior to the establishing of an aligned build orientation, the printer having x-, y- and z-axes and a build chamber with an x-y plane oriented build plate from which the waveguide is constructed with planar slices added in a positive z- axis direction (selective laser sintering utilizing a printer having the claimed features to construct an object with planar slices)(paras 0038, 0132).

In reference to claim 22:
In addition to the discussion of claim 20, above, modified Heide does not teach wherein the establishing of an optimized build orientation for the waveguide, wherein the waveguide is optimally rotated from the secondary build orientation comprises optimally rotating the waveguide in a range from 1 to 35 degrees around the optimal axis, prior to the printing of the waveguide. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 23:
In addition to the discussion of claim 20, above, modified Heide does not teach wherein the establishing of an optimized build orientation for the waveguide, wherein the waveguide is optimally rotated from the secondary build orientation comprises optimally rotating the waveguide 35 degrees around the optimal axis, prior to the printing of the waveguide. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 24:
In addition to the discussion of claim 21, above, Heide further discloses wherein the providing of an additive manufacturing printer comprises providing a metal additive manufacturing printer (selective laser sintering and electron beam melting are known metal additive manufacturing methods)(para 0132).

In reference to claim 25:
In addition to the discussion of claim 1, above, Heide further discloses wherein the orientation after rotation minimizes the volume of support material (para 0042). Modified Heide does not teach wherein the optimized build orientation for the waveguide further comprises establishing an overhang angle less than or equal to 55 degrees, the overhang angle measured between a perpendicular line extending from any surface of the waveguide and the negative z-axis (nadir) direction. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742